COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-175-CV





ANN BOENIG	APPELLANT



V.



STARNAIR, INC.	APPELLEE



------------



FROM THE 393RD DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Ann Boenig is attempting to appeal from a trial court order granting the motion for summary judgment of Appellee StarnAir, Inc.  But according to Boenig’s notice of appeal, the order “has not yet been signed” by the trial judge.  On April 30, 2008, we notified Boenig of our concern that this court lacked jurisdiction over her appeal because there was no final or appealable order and, as a result, no final judgment.  We also informed Boenig that her appeal was subject to dismissal unless she or any party desiring to continue the appeal filed a response with this court by May 12, 2008, showing grounds for continuing the appeal.  No response has been filed.

Ordinarily, this court lacks jurisdiction over an appeal that is not based on a signed trial court order.  
See 
Tex. R. App. P.
 25.1(b) (providing that filing of notice of appeal invokes appellate court’s jurisdiction as to trial court’s 
judgment or order 
appealed from).  Unless an exception applies, a final judgment or order disposing of all of the parties and issues in a case is a prerequisite to an appeal.  
See Park Place Hosp. v. Estate of Milo
, 909 S.W.2d 508, 510 (Tex. 1995).  Because there is no final judgment or appealable interlocutory order, we dismiss this case for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: June 5, 2008

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.